Exhibit 99.1 CHINDEX INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE YEAR ENDED MARCH 31, 2010 AND SIX MONTHS ENDED SEPTEMBER 30, 2010 Introduction Chindex International, Inc. (“Chindex”) and Shanghai Fosun Pharmaceutical (Group) Co., Ltd. (“Fosun Pharma”), a leading manufacturer and distributor of western and Chinese medicine and devices in China, announced the formation of a joint venture to independently operate certain combined medical device businesses, including Chindex’s Medical Products division.The formation of the joint venture represents a basis of the strategic alliance between the two companies, which aims to capitalize on the long-term opportunity presented by medical product sectors in China. The joint venture entity, Chindex Medical Limited (the “Joint Venture”), a Hong Kong entity, will focus on marketing, distributing, selling and servicing medical devices in China, including in Hong Kong, as well as activities in R&D and manufacturing of medical devices for the Chinese and export markets. The Joint Venture is owned 51% by Fosun Pharma and 49% by Chindex. The Joint Venture owns the Chindex-contributed businesses (principally the Medical Products division) and is entitled to a pending and obligatory final investiture of the Fosun Pharma-contributed businesses. The Fosun Pharma-contributed businesses have been segregated and, until such investiture, will be operated and managed by the Joint Venture under an entrustment arrangement.Such investiture will be finished once all requisite governmental and other approvals and other closing conditions have been satisfied. Fosun Pharma has a controlling financial interest in the Joint Venture. Accordingly, Chindex will deconsolidate its Medical Products Division, effective December 31, 2010. The Joint Venture will commence operations on January 1, 2011, and Chindex will then follow the equity method of accounting to recognize its interest in the earnings of the joint venture on an on-going basis. The following unaudited pro forma condensed consolidated financial statements and accompanying notes present the financial statements of the Company assuming the transaction occurred as of September 30, 2010 with respect to the Unaudited Pro Forma Condensed Consolidated Balance Sheet and as of April 1, 2009 with respect to the Unaudited Pro Forma Condensed Consolidated Statement of Operations for the six months ended September 30, 2010 and the year ended March 31, 2010. The adjustments presented in the unaudited pro forma condensed consolidated financial statements are based on currently available information and certain estimates and assumptions.Therefore, actual results may differ from the pro forma adjustments.However, management believes that the estimates and assumptions used provide a reasonable basis for presenting the significant effects of the transaction.Management also believes the pro forma adjustments give appropriate effect to the estimates and assumptions and are applied in conformity with U.S. generally accepted accounting principles. CHINDEX INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET September 30, 2010 (in thousands of U.S. Dollars) Historical Consolidated Chindex Pro Forma Adjustments: Deconsolidate MPD Division [a] Pro Forma Consolidated Chindex Current Assets: Cash and cash equivalents $ $ ) $ Restricted cash ) Investments - Accounts receivable ) Inventories, net ) Deferred income taxes ) Other current assets ) Total current assets ) Restricted cash and sinking funds ) Investments in marketable securities - Receivables from affiliates - [b] Investment in joint venture - - [c] - Property and equipment, net ) Noncurrent deferred income taxes - Other assets ) $ $ ) $ Current Liabilities: Accounts payable $ $ ) $ Accrued expenses ) Other current liabilities ) Deferred revenue ) - Income taxes payable ) Total current liabilities ) Long-term debt - Long-term accrued liabilities ) - Long-term deferred revenue ) - Long-term deferred tax liabilities - Total liabilities ) Preferred stock - - - Common stock - Common stock, Class B 12 - 12 Additional paid-in capital ) Accumulated other comprehensive income ) Retained earnings ) Total stockholders’ equity ) $ $ ) $ CHINDEX INTERNATIONAL, INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS For the Six Months Ended September 30, 2010 (in thousands except share data) Historical Consolidated Pro Forma Adjustments: Deconsolidate MPD Division [a] Pro Forma Consolidated Product Sales $ $ ) $
